 1   DENNIS M. PRINCE, ESQ.
     Nevada Bar No. 5092
 2   KEVIN T. STRONG, ESQ.
     Nevada Bar No. 12107
 3   EGLET PRINCE
     400 South 7th Street, 4th Floor
 4   Las Vegas, Nevada 89101
     Tel.: 702-450-5400
 5   Fax: 702-450-5451
 6   eservice@egletlaw.com
     Attorneys for Plaintiffs
 7   Steven T. Taylor and Mary A. Taylor

 8                                UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA
10
     MAXUM CASUALTY INSURANCE                           CASE NO. 2:18-cv-01866-JCM-CWH
11   COMPANY,
                                                          STIPULATION AND ORDER TO
12          Plaintiff,                                  EXTEND TIME FOR PLAINTIFFS TO
13                                                        FILE OPPOSITION TO MAXUM
     vs.                                                CASUALTY INSURANCE COMPANY’S
14                                                       MOTION FOR CLARIFICATION OF
     STEVEN T. TAYLOR, individually; MARY                           ORDER
15   A. TAYLOR, individually; ROBERT J.
16   KILROY, individually; DOES I through X and
     ROE BUSINESS ENTITIES I through X,
17   inclusive,
18          Defendants.
19
20          IT IS HEREBY STIPULATED AND AGREED between Plaintiff Maxum Casualty
21   Insurance Company and Defendants Steven T. Taylor, Mary A. Taylor, and Robert J. Kilroy, by
22   and through the parties’ respective counsel, pending the Court’s approval, that the deadline for
23   Defendants to file their Opposition to Plaintiff Maxum Casualty Insurance Company’s Motion
24   for Clarification of Order shall be extended from June 14, 2019 to June 28, 2019. The Motion
25   was filed on May 31, 2019.
26          There are several purposes outlining the parties’ requested stipulation. Lead counsel for
27   Steven T. Taylor and Mary A. Taylor, Dennis M. Prince, Esq., is currently establishing his own
28   law office and is transitioning several cases to his new law office, which continues to take
     considerable time. Additionally, Kevin T. Strong, Esq., who is also counsel for Steven T. Taylor

                                                    1
 1   and Mary A. Taylor, has taken an extended period of time away from the office for his wedding,
 2   which will take place on June 15, 2019 and his honeymoon, which will take place shortly
 3   thereafter.
 4           In light of these circumstances, pending the Court’s approval, counsel for Plaintiff
 5   Maxum Casualty Insurance Company has graciously agreed to a fourteen (14) day extension
 6   through and until June 28, 2019 for Defendants Steven T. Taylor and Mary A. Taylor to file their
 7   Opposition to the underlying motion. This is the first extension requested in connection with the
 8   underlying motion and the parties understand the need to complete the briefing of this motion.
 9   Therefore, the parties respectfully request that this Court approve the foregoing stipulation.
10   DATED this 14th day of June, 2019                    DATED this 14th day of June, 2019
11
     /s/ Dennis M. Prince                                 /s/ Chad C. Butterfield
12   DENNIS M. PRINCE, ESQ.                               SHERI THOME, ESQ.
     Nevada Bar No. 5092                                  Nevada Bar No. 8657
13   KEVIN T. STRONG, ESQ.                                CHAD C. BUTTERFIELD, ESQ.
     Nevada Bar No. 12107                                 Nevada Bar No. 10532
14   EGLET PRINCE                                         WILSON, ELSER, MOSKOWITZ,
15   400 South 7th Street, 4th Floor                      EDELMAN & DICKER LLP
     Las Vegas, Nevada 89101                              300 S. 4th Street, 11th Floor
16   Attorneys for Plaintiffs                             Las Vegas. Nevada 89101
     Steven T. Taylor and Mary A. Taylor                  Attorneys for Defendants
17                                                        Maxum Specialty Insurance Group and
                                                          Maxum Casualty Insurance Company
18   DATED this 14th day of June, 2019

19
     Robert A. Winnder, Esq.
20   ROBERT A. WINNDER, ESQ.
     ROBERT WINNER, LTD.
21   4675 Wynn Road
     Las Vegas, Nevada 89103
22   Attorney for Plaintiff
     Robert Kilroy
23
                                                  ORDER
24
             IT IS SO ORDERED.
25
26                  June 17,day
             Dated this      2019.
                                of June, 2019.

27
                                                   UNITED STATES DISTRICT JUDGE
28



                                                      2
